Citation Nr: 1244127	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tricompartment osteoarthritis of the left knee prior to March 22, 2011, and a rating in excess of 30 percent for residuals of a total left knee replacement beginning May 1, 2012. 

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to April 1976.  He also served in the Army National Guard through March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2010, the Veteran testified at a videoconference before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.  

This case was remanded for further development in February 2011.  In an October 2012 rating decision, service connection for a total left knee replacement was granted with a temporary 100 percent rating from March 22, 2011, to April 30, 2012, and a 30 percent rating effective from May 1, 2012.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Veteran testified before a VLJ who has since retired from the Board.  A letter was sent to the Veteran in November 2012 notifying him that the VLJ who held the prior hearing in November 2010 was no longer with the Board.  The letter apprised the Veteran of the option to have a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Indeed, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  

In a reply received by the Board in December 2012, the Veteran indicated that he did wish to appear at a videoconference before another VLJ.  Consequently, a remand of the present appeal is therefore necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



